                     EXHIBIT A




Case 3:19-cv-00843 Document 136-1 Filed 06/19/20 Page 1 of 2 PageID #: 416
                                                                                                                                                                                               Turner (In Re: Nissan Litigation) v. Nissan North America, Inc. , No. 3:19‐cv‐00843 (TN)

                                                                                                                                                                                                                                                STATES ‐ PLAINTIFFS ‐ VEHICLES

                                                                                                                                                                                                                                    PROPOSED 1ST AMENDED CONSOLIDATED COMPLAINT

                                                                                                                                                         CURRENT CONSOLIDATED COMPLAINT
                                                                               CLAIMS
                                                                                                               CALIFORNIA          FLORIDA        MASSACHUSETTS        MISSOURI       PENNSYLVANIA            TEXAS            NEW YORK            FLORIDA            GEORGIA               ILLINOIS       MICHIGAN        MISSISSIPPI    MISSOURI        NORTH CAROLINA     NEW JERSEY           OHIO
                                                                                                                               Courtney Johnson                      Scott and Jane                                          Nancy Housell
                                                                                                              Robert Garneau                        David Turner                       Jeff Olkowski     Vaughn Kerkorian                         Morela Jova      Kimberly Wright        Todd Burrows   Roger Brueckman   Mary Danner   Hosea Bartlett    Aurelia Fowler    John Hartwell   Keith Huddleston
                                                                                                                                 Rhonda Perry                           Reeves                                              Lisa Hendrickson
                                                                                                                               2018 Rogue Sport
                                                                                                               2018 Murano                        2017 Rogue Sport    2017 Rogue       2018 Rogue          2018 Rogue          2018 Rogue         2018 Rogue         2018 Sentra          2017 Rogue      2018 Maxima      2018 Sentra   2017 Murano       2019 Pathfinder   2016 Altima       2018 Sentra
                                                                                                                                 2018 Murano


                                                                               Fraudulent Omission



                                                                               Breach of Express Warranty



                                                                               Breach of Implied Warranty



                                                                               Magnuson‐Moss Warranty
                                                                               Act
                                              CURRENT CONSOLIDATED COMPLAINT




                                                                               Unjust Enrishment



                                                                               California CLRA



                                                                               California UCL
PROPOSED 1ST AMENDED CONSOLIDATED COMPLAINT




                                                                               Florida Deceptive and Unfair
                                                                               Trade Practices Act


                                                                               Massachusetts Consumer
                                                                               Protection Act, Chapter 93A


                                                                               Missouri Merchandising
                                                                               Practices Act


                                                                               New York Deceptive Acts of
                                                                               Practices, GBL §349

                                                                               Pennsylvania's Trade
                                                                               Practices and Consumer
                                                                               Protection Law

                                                                               Georgia's Fair Business
                                                                               Practices Act

                                                                               Illinois Consumer Fraud and
                                                                               Deceptive Business Practices
                                                                               Act

                                                                               Michigan Consumer
                                                                               Protection Act

                                                                               North Carolina Unfair and
                                                                               Deceptive Trade Practices
                                                                               Act

                                                                               New Jersey Consumer Fraud
                                                                               Act


                                                                               Ohio Consumer Sales
                                                                               Practices Act


                                                                               Texas Deceptive Trade
                                                                               Practices Act




                                                                                                                                                               Case 3:19-cv-00843 Document 136-1 Filed 06/19/20 Page 2 of 2 PageID #: 417
